Citation Nr: 1446925	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  09-23 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

2.  Entitlement to an increased rating for peripheral neuropathy, right lower extremity, evaluated as 10 percent disabling prior to July 1, 2009 and 20 percent disabling (sciatic nerve) from July 1, 2009.

3.  Entitlement to an increased rating for peripheral neuropathy, left lower extremity, evaluated as 10 percent disabling prior to July 1, 2009 and 20 percent disabling (sciatic nerve) from July 1, 2009.

4.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy, anterior crural nerve (femoral), right lower extremity.

5.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy, anterior crural nerve (femoral), left lower extremity.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to July 1, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In December 2007, the RO continued 10 percent ratings for peripheral neuropathy of the lower extremities under Diagnostic Code 8621, and denied service connection for peripheral neuropathy of the upper extremities.

In December 2014, the RO increased the ratings for peripheral neuropathy of the lower extremities to 20 percent under Diagnostic Code 8620, effective July 1, 2009.  The RO also granted service connection for peripheral neuropathy of the lower extremities and assigned 10 percent ratings under Diagnostic Code 8626, effective July 1, 2009.

The increased rating issues have been recharacterized as noted on the title page to reflect this procedural history.

In December 2009, the RO granted entitlement to TDIU from July 1, 2009 (the date of the TDIU claim).  The Veteran's entitlement to TDIU is also essentially a component of the increased rating claims prior to July 1, 2009.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The increased rating claims were filed in December 2006 and July 2007.  Inasmuch as TDIU may be available prior to July 1, 2009, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has included the issue on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In October 2008, the Veteran testified at a hearing before a Decision Review Officer (DRO).  A transcript of the hearing is associated with the claims file.
 

FINDINGS OF FACT

1.  Peripheral neuropathy of the upper extremities did not have its clinical onset in service and is not otherwise related to active duty, to include exposure to herbicides, or a service-connected disability; peripheral neuropathy of the upper extremities was not exhibited within the first post-service year.

2.  Prior to July 1, 2009, the Veteran's peripheral neuropathy (peroneal) of the lower extremities was manifested by no more than mild sensory deficit.

3.  From July 1, 2009, the Veteran's peripheral neuropathy (sciatic) of the lower extremities has been manifested by no more than moderate sensory deficit. 

4.  The Veteran's peripheral neuropathy (femoral) of the lower extremities is manifested by no more than mild sensory deficit. 

5.  The Veteran's service-connected disabilities did not preclude him from securing and following a substantially gainful occupation consistent with his education and occupational background prior to June 30, 3009, but did preclude him from obtaining or retaining substantially gainful employment due to his service-connected disabilities on June 30, 2009.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the upper extremities was not incurred or aggravated in service, may not be presumed to have been incurred therein, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for a rating higher than 10 percent before July 1, 2009 for peripheral of the right lower extremity, and a rating higher than 20 percent since July 1, 2009 for peripheral neuropathy (sciatic) of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Codes (DCs) 8621, 8620 (2013). 

3.  The criteria for a rating higher than 10 percent before July 1, 2009 for peripheral neuropathy of the left lower extremity, and a rating higher than 20 percent since July 1, 2009 for peripheral neuropathy (sciatic) of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.124a, DCs 8621, 8620 (2013). 

4.  The criteria for an initial rating higher than 10 percent for peripheral neuropathy, anterior crural nerve (femoral), of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7 , 4.124a, DC 8626 (2013).

5.  The criteria for an initial rating higher than 10 percent for peripheral neuropathy, anterior crural nerve (femoral), of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.124a, DC 8626 (2013).

6.  The criteria for an award of TDIU prior to June 30, 2009 have not been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16 (2013).

7.  The criteria for entitlement to TDIU were met on June 30, 2009.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) (2013).  

By way of a July 2007 pre-adjudication letter, VA notified the Veteran of the information and evidence need to substantiate his service connection claim.  Since the initial rating claims are downstream from that of service connection, another VCAA notice is not required.  The letter notified the Veteran of the information and evidence needed to substantiate his increased rating claims.  He was told that the evidence must show that his service-connected disabilities had gotten worse.  The July 2007 letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With respect to the TDIU claim, the duty to notify was satisfied by way of a September 2009 pre-adjudication letter that informed the Veteran of his duty and VA's duty for obtaining evidence.  Most recently, a June 2014 supplemental statement of the case (SSOC) readjudicated the service connection and increased rating claims after all essential notice was given and pertinent evidence was received.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Accordingly, the Board finds that VA satisfied its duty to notify.  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claims.  The evidence of record includes VA treatment records, private treatment records, Social Security Administration (SSA) records, and lay statements.  The Veteran was afforded VA examinations in October 2007 and May 2014 that the Board finds cumulatively are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the DRO hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).

The Veteran's service personnel records reflect that he served in Vietnam during the applicable time period, and thus he is presumed to have been exposed to herbicides.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309(e).  Early onset peripheral neuropathy is among the diseases listed as presumptive to herbicide exposure.  See 38 C.F.R. § 3.309(e).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The competent and probative evidence of record contains no diagnosis of peripheral neuropathy of the upper extremities.  Indeed, the May 2014 VA examiner found no such condition.  He explained that sensation of the upper extremities was normal and that the Veteran denied symptoms involving the upper extremities.  Similarly, a January 2010 private evaluation of the upper extremities was normal, and the report contains no indication that the Veteran mentioned any upper extremity problems.  In the absence of a confirmed diagnosis of a disability, service connection is not warranted.  The case law is well settled on this point.  In order for a claimant to be granted service connection for a claimed disability, there must be evidence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

During the October 2008 DRO hearing, the Veteran described numbness in his hands, jerking of his arms, and problems with his grip.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle numbness may be a symptom of peripheral neuropathy would be known to the Veteran since he has peripheral neuropathy in the lower extremities, therefore, the Veteran's testimony that he has numbness in his hands, jerking of his arms, and problems with his grip has some tendency to establish a diagnosis of peripheral neuropathy.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the clinical evidence more probative than the Veteran's statements.  The clinicians are medical professionals and were able to review the overall record, including the Veteran's history and opinions.  


III.  Increased Ratings

The Veteran asserts that higher ratings are warranted for peripheral neuropathy of the lower extremities.  He reportedly can walk only 15-20 yards before he experiences pain, at which time he must stop and rest before continuing.  See July 2007 VA Form 21-4138 and June 2007 Statement.  At his October 2008 hearing, the Veteran described pain, burning, and jerking with respect to both legs.  He indicated that he could "hardly" walk.  Hearing Transcript at 6. 

Initially, the Veteran's lower extremities were evaluated under 38 C.F.R. 
§ 4.124a, DC 8621, neuritis of the external popliteal nerve (common peroneal).  Currently, the Veteran's lower extremities are evaluated under 38 C.F.R. 
§ 4.124a, DC 8620, neuritis of the sciatic nerve, and DC 8626, neuritis of the femoral nerve. 

For the sciatic nerve, incomplete paralysis warrants a 10 percent rating when mild, a 20 percent rating when moderate, a 40 percent rating when moderately severe, and a 60 percent rating when severe with marked muscular atrophy.  Neuritis of the foregoing affected nerves is evaluated as incomplete and complete paralysis of the respective nerve.  38 C.F.R. §§ 4.123, 4.124a, DCs 8520, 8620. 

For the anterior crural nerve (femoral), incomplete paralysis warrants a 10 percent rating when mild, a 20 percent rating when moderate, and a 30 percent rating when severe.  Neuritis of the foregoing affected nerve is evaluated as incomplete and/or complete paralysis of the nerve.  38 C.F.R. §§ 4.123, 4.124a, DCs 8526, 8626. 

For the external popliteal nerve (common peroneal), incomplete paralysis warrants a 10 percent rating when mild, a 20 percent rating when moderate, and a 30 percent rating when severe.  Neuritis of the foregoing affected nerve is evaluated as incomplete and/or complete paralysis of the nerve.  38 C.F.R. §§ 4.123, 4.124a, DCs 8521, 8621. 

Peripheral neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at time excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

For the period prior to July 1, 2009 the Board finds that the Veteran's peripheral neuropathy (peroneal) of the lower extremities was mild in degree, and no worse, after application of the evaluation criteria, and thus ratings higher than 10 percent are not warranted.  VA treatment records during this time period show that the nerve impairment in the lower extremities was characterized mainly by pain and sensory disturbances.  In June 2006, the Veteran complained of burning in both feet.  There was protective sensation on the feet except for the dorsal portion along the 5th digit.  He was unable to walk on his heels secondary to right lower extremity pain.  It was noted that the Veteran was limited in walking and standing secondary to pain.  In August 2006, the Veteran complained of increased neuropathy pain.  There was normal sensation on both feet.  In October 2006, he complained of increasing leg pain, right greater than left, especially when walking.  A February 2008 VA treatment record shows that sensation was normal.  At the time of a VA examination in October 2007, the Veteran complained of pain in both feet and both legs, right greater than left.  He also complained of dysesthesia, burning, and tingling.  The examiner noted difficulty on heel-toe gait.  Motor function revealed limitation in strength of toe extension.  Sensory function was abnormal, with stocking distribution of diminished sharp and light touch sensation and proprioception slightly diminished at the toes, bilaterally.  Knee jerks were 2+ and ankle jerks in were 0.  Babinski reflexes were normal.  

In light of the foregoing evidence, the Board finds that the peripheral neuropathy of lower extremities was not more than mild in severity prior to July 1, 2009.  While the Veteran was limited in terms of his ability to walk, the deficit shown was basically sensory in nature, without motor involvement, and with minimal reflex involvement.  The disability picture approximates the criteria for mild incomplete paralysis of the peroneal nerve under DC 8621.  

For the period beginning July 1, 2009, the Board finds that the Veteran's 
peripheral neuropathy (femoral) of the lower extremities was mild in degree, and no worse, after application of the evaluation criteria, and thus initial ratings higher than 10 percent are not warranted.  The Board also finds that peripheral neuropathy (sciatic) of the lower extremities is shown to be moderate in degree, and no worse, after application of the evaluation criteria, and thus ratings higher than 20 percent are not warranted for the lower extremities during this time period.  VA treatment records show that nerve impairment in the lower extremities was characterized mainly by increased pain and increased sensory disturbances.  In July 2009, the Veteran complained of pain in his lower legs and feet.  Sensory perception was slightly limited, and no limitations were noted.  Bilateral peripheral sensory loss "mostly in the legs" was noted in October 2009.  A January 2010 private treatment record shows that the Veteran complained of constant pain in his feet, toes, and right lower leg.  Sensation was normal in April 2010 although the Veteran had difficulty walking due to pain.  In June 2011, he reportedly could walk only 25 feet before experiencing a burning sensation in both feet.  Upon VA examination in May 2014, the Veteran complained of mild intermittent pain, paresthesia and/or dysesthesia, and numbness in the lower extremities.  On neurological evaluation, strength and reflex testing were normal.  Sensory function was abnormal, with findings of decreased sensation to light touch to both thighs, no sensation in the lower legs and feet, and decreased vibration to the lower extremities.  The examiner diagnosed mild incomplete paralysis of both the sciatic and femoral nerves in the lower extremities.

For the reasons articulated, the preponderance of the evidence is against the claims for ratings higher than 10 percent for peripheral neuropathy (femoral) of the lower extremities for the period prior to July 1, 2009, and for ratings higher than 10 percent for peripheral neuropathy (femoral) and 20 percent for peripheral neuropathy (sciatic) of the lower extremities for the period beginning July 1, 2009.  38 U.S.C.A. § 5107(b).  In arriving at this conclusion, the Board has considered the propriety of assigning "staged" ratings.

As to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's peripheral neuropathy disabilities.  The primary symptoms associated with his bilateral peripheral neuropathy of the lower extremities are constant pain, tingling, and sensory loss.  He has not asserted any symptoms related to his peripheral neuropathy that are not contemplated by the rating criteria.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

IV.  TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when adjudicating a TDIU claim, VA must consider the individual veteran's educational and occupational history, and relate these factors to his service-connected disabilities.  Cathell v. Brown, 8 Vet. App. 539, 544 (1996).

Prior to July 1, 2009, the Veteran was service-connected for coronary artery disease, rated 30 percent; diabetes mellitus, rated 20 percent; peripheral vascular disease of the lower extremities, rated 20 percent each; peripheral neuropathy (peroneal nerve) of the lower extremities, rated 10 percent each; and bilateral hearing loss, rated noncompensable.  He was also in receipt of special monthly compensation.  The Veteran's combined rating was 70 percent from October 1, 2005 to October 7, 2008; 100 percent from October 8, 2008 to December 31, 2008; and 70 percent from January 1, 2009 to June 30, 2009.

The preponderance of the evidence shows that the Veteran was not unemployable due to his service-connected disabilities prior to June 30, 2009.  The Veteran indicated on the July 2009 VA Form 21-8940 that he was employed full time from September 1984 to June 29, 2009.  The October 2007 VA examiner determined that the Veteran's peripheral neuropathy of the lower extremities had a significant effect on his employment, but noted that he continued to work full-time.  The Veteran reportedly had missed work due to surgeries for other service-connected disabilities.  The opinion of the VA examiner warrants greater probative weight than the Veteran's own assertions that his service-connected disabilities rendered him unemployable during this time period, based on the examiner's medical expertise, his review of the Veteran's relevant medical records, and the severity of the service-connected disabilities.

However, the Board finds that the Veteran is entitled to TDIU for June 30, 2009.  This is the day following the Veteran's last day of employment and also the day prior to the July 1, 2009 effective date of the TDIU award.

ORDER

Service connection for peripheral neuropathy, upper extremities, is denied

An increased rating for peripheral neuropathy, right lower extremity, evaluated as 10 percent disabling prior to July 1, 2009 and 20 percent disabling (sciatic nerve) from July 1, 2009, is denied.

An increased rating for peripheral neuropathy, left lower extremity, evaluated as 10 percent disabling prior to July 1, 2009 and 20 percent disabling (sciatic nerve) from July 1, 2009, is denied.

An initial rating in excess of 10 percent for peripheral neuropathy, anterior crural nerve (femoral), right lower extremity, is denied.

An initial rating in excess of 10 percent for peripheral neuropathy, anterior crural nerve (femoral), left lower extremity, is denied.

Entitlement to TDIU prior to June 30, 2009 is denied.  

Entitlement to TDIU from June 30, 2009 is allowed, subject to the regulations pertinent to the disbursement of monetary funds.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


